Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

            DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 19-CF-462

                         RASHAD ELLISON, APPELLANT,

                                       V.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                (CF2-12054-18)

                   (Hon. Kimberley S. Knowles, Trial Judge)

(Submitted May 13, 2020                                  Decided October 1, 2020)

      Richard Seligman was on the brief for appellant.

      Jessie K. Liu, United States Attorney at the time the brief was filed, and
Elizabeth Trosman, Elizabeth H. Danello, Dana Joseph, and Steven B. Snyder,
Assistant United States Attorneys, were on the brief for appellee.


      Before BECKWITH and DEAHL, Associate Judges, and FISHER, Senior Judge. *




      *
       Judge Fisher was an Associate Judge at the time of submission. His status
changed to Senior Judge on August 23, 2020.
      DEAHL, Associate Judge: A police officer saw Rashad Ellison engage in what

he suspected was a hand-to-hand drug deal. Mr. Ellison exchanged a small item

retrieved from the front of his waistband for cash. The officer radioed details of the

transaction and descriptions of its participants to nearby officers who were on the

scene as part of a narcotics investigation. Officers stopped and searched the

presumed buyer, after he briefly entered and exited a store in the area, and recovered

a small bag of crack cocaine on him. A different officer—who had already detained

and patted down Mr. Ellison based on the observed transaction—then conducted an

extensive search of Mr. Ellison on the scene, rifling through his shorts, but

uncovered nothing incriminating. Officers then transported Mr. Ellison to a police

station and conducted a strip search, which uncovered forty-six small bags of crack.



      Mr. Ellison moved to suppress those narcotics as having been obtained in

violation of his Fourth Amendment rights. The trial court denied his suppression

motion, and Mr. Ellison pled guilty to distribution of cocaine, in violation of D.C.

Code § 48-904.01(a)(1) (2014 Repl. & 2020 Supp.), and possession with intent to

distribute cocaine, in violation of D.C. Code § 48-904.01(a)(1). He reserved his

right to appeal the court’s suppression ruling. See Super. Ct. Crim. R. 11(a)(2). Mr.

Ellison now raises two Fourth Amendment claims on appeal. First, he argues that

his pre-arrest detention was longer than permitted under Terry v. Ohio, 392 U.S. 1
                                          3

(1968). Second, he argues that the government lacked probable cause to search and

arrest him. We disagree on both points and affirm.



                                          I.



      On August 14, 2018, a team of officers from the Metropolitan Police

Department was staking out the 800 block of 21st Street NE as part of a narcotics

investigation. Officer Troy Hinton was the “eyes” of the operation, watching from

a nearby observation post and relaying what he saw (via radio) to other members of

the team. Just after 5:00 p.m., Officer Hinton saw what he believed to be a hand-to-

hand narcotics exchange between two individuals, and he later identified Mr. Ellison

as the apparent seller. Officer Hinton radioed that he saw the seller reach into his

front waistband, retrieve a small object, and exchange it with the buyer for cash.

Officer Hinton described the seller as a black man wearing a turquoise tank top and

grey shorts, and riding a yellow bicycle. He described the buyer as black man

wearing a tank top who drove away in a black Acura, and he provided the license

plate number. Officer Andrew Stout, along with his partner, tailed the buyer and

radioed two communications relevant here: (1) he indicated that he was “going to

stop the buyer” and instructed Officers Benjamin Rubin and Apolinar Nunez to “stop

the seller,” and about three minutes later (2) he indicated that he was “about to” stop
                                         4

the buyer and told Officers Rubin and Nunez, “if you want to go toward the seller,

go for it.” Officer Hinton immediately added, “make sure they get a recovery before

y’all pop that seller.”



       Officers Rubin and Nunez then apprehended Mr. Ellison, who matched the

description of the seller. Officer Rubin placed him in handcuffs and conducted a pat

down frisk of his waistband, finding nothing. Officer Rubin did not place Mr.

Ellison under arrest at that point, but detained him as other officers investigated

whether the buyer in fact obtained illegal narcotics. In the meantime, Officer Stout

stopped and searched the buyer as he exited a nearby convenience store, and

recovered a small bag of crack from his pocket. His partner radioed that they found

crack on the buyer, to which Officer Nunez—sitting in a police cruiser apart from

Officer Rubin, which is apparently where he remained after the initial stop—

responded “copy.” By this point, Mr. Ellison had been detained for about three

minutes.



       After an additional seven-minute delay apparently caused by Officer Nunez’s

body worn camera malfunctioning, another officer arrived to assist Officer Rubin,

who then conducted a thorough on-scene search of Mr. Ellison. After several

minutes of probing through Mr. Ellison’s shorts and underwear, Officer Rubin found
                                          5

some money in Mr. Ellison’s shorts but no narcotics. The officers then formally

arrested Mr. Ellison, transported him to the police station, and conducted a strip

search, finding forty-six bags of crack. Mr. Ellison was later indicted for both

distribution of cocaine, in violation of D.C. Code § 48-904.01(a)(1), and possession

with intent to distribute cocaine, also in violation of D.C. Code § 48-904.01(a)(1).



      Mr. Ellison moved to suppress the recovered narcotics as being the fruit of an

illegal search in violation of his Fourth Amendment rights. The trial court held an

evidentiary hearing dedicated to the motion.        At the close of evidence, the

government stressed the recovery of crack from the buyer as critical to the probable

cause calculus, stating there was “probable cause to search [Mr. Ellison] after the

zip [was] found on the buyer,” “they had probable cause specifically after they found

. . . controlled substances in the buyer’s shorts.” Mr. Ellison’s counsel argued that

reliance was misplaced because it was unclear if Officer Rubin, who conducted the

on-scene search and effectuated the arrest, was aware that crack was recovered from

the buyer.



      The trial court denied Mr. Ellison’s suppression motion. The judge focused

on two questions relevant to Mr. Ellison’s Fourth Amendment challenge. First, she

addressed whether there was reasonable articulable suspicion to believe that Mr.
                                         6

Ellison had engaged in criminal activity before his seizure. See generally Terry v.

Ohio, 392 U.S. 1 (1968). She concluded there was. She reasoned that the hand-to-

hand transaction witnessed by Officer Hinton, and the detailed description of the

seller matching Mr. Ellison, provided the requisite reasonable articulable suspicion

for a Terry stop.



      Second, she addressed whether there was “probable cause to search” Mr.

Ellison. She concluded there was not at the time officers initially detained him and

patted him down, noting that there was no evidence this was a “high crime area,” or

that Mr. Ellison secreted the money he received in a suspicious way. But she found

probable cause accrued once crack was recovered from the buyer: “[A]t that point

there was probable cause, because there was confirmation of” the suspected drug

transaction. She did not address if or when Officer Rubin personally learned of that

recovery. But she did find that officers recovered crack from the buyer before

Officer Rubin conducted the intrusive on-scene search of Mr. Ellison, and before the

subsequent stationhouse search yielding the forty-six bags of crack, so that probable

cause supported the searches of Mr. Ellison.
                                           7

      After the trial judge denied the suppression motion, Mr. Ellison entered a

conditional guilty plea to both counts of the indictment under Super. Ct. Crim. R.

11(a)(2), reserving his right to appeal the suppression ruling.



                                          II.



      Mr. Ellison now makes two arguments attacking the trial court’s Fourth

Amendment rulings: (1) his pre-arrest detention was too protracted to be justified

as an investigatory stop under Terry, 392 U.S. at 26 (permitting “brief” investigatory

detentions); and (2) in any event, there was not probable cause to arrest and search

him. We disagree on both points and affirm. Because our resolution of the second

issue informs the first, we begin by addressing probable cause.



                                 A. Probable Cause



      “A search conducted without a warrant is per se unreasonable under the Fourth

Amendment unless it falls within a few specific and well-established exceptions.”

United States v. Taylor, 49 A.3d 818, 821 (D.C. 2012) (quoting Basnueva v. United

States, 874 A.2d 363, 369 (D.C. 2005)) (internal quotation marks omitted). One

exception is that officers may conduct a “search incident to a lawful arrest,” id., that

is, an arrest supported by probable cause, Dunaway v. New York, 442 U.S. 200, 213–
                                          8

14 (1979). The government argues that the on-scene and stationhouse searches of

Mr. Ellison both fit within this exception to the Fourth Amendment’s warrant

requirement. 2 Mr. Ellison’s only argument in response is that there was no probable

cause to support either search. We disagree.



      We begin by clearing away some confusion about whether our inquiry should

focus on probable cause to search, or on probable cause to arrest. Counsel for Mr.

Ellison waxes about the difference, suggesting the former was lacking even if the

latter existed. But his argument stems from the mistaken (and disadvantageous to

Mr. Ellison) premise that probable cause to search alone might have justified the on-

scene search but was simply lacking. 3 That is wrong. Probable cause to search,


      2
          While the on-scene search “did not yield inculpatory evidence,” as the
government points out, its legality remains relevant. That lengthy and intrusive
search exceeded the bounds of a permissible Terry stop so that, at least by the time
Officer Rubin conducted the search, the stop was transformed into an arrest. See
Womack v. United States, 673 A.2d 603, 608 (D.C. 1996) (“[W]hen officers subject
a detained suspect to a greater restraint on his liberty than is permissible in a
legitimate Terry seizure, articulable suspicion is not sufficient, and the Constitution
requires a showing of probable cause.”). If that arrest was not supported by probable
cause, we would then have to confront the question of whether the forty-six bags
recovered after the subsequent stationhouse search were the fruit of the unlawful
arrest, an issue we do not reach.
      3
         The mistaken premise echoes the trial judge’s own framing of the issue:
“Now was there probable cause to search?”; “I believe there was probable cause to
search.” That is not the question that needed answering. The relevant inquiry was
not whether there was probable cause to search, but instead whether there was
probable cause to arrest, and if so, was there an actual arrest so that a search was
                                           9

absent a warrant or some exception to the warrant requirement—like a

contemporaneous arrest supported by probable cause, Knowles v. Iowa, 525 U.S.

113, 117–18 (1998)—is not an adequate justification for a search. Taylor, 49 A.3d

at 821; Coolidge v. New Hampshire, 403 U.S. 443, 454–55 (1971) (“[T]he most

basic constitutional rule in this area is that ‘searches conducted outside the judicial

process, without prior approval by judge or magistrate, are per se unreasonable under

the Fourth Amendment—subject only to a few specifically established and well

delineated exceptions.’”) (quoting Katz v. United States, 389 U.S. 347, 357 (1967)).



      The only exception to the warrant requirement the government advances is

that the searches of Mr. Ellison were conducted incident to arrest. Mr. Ellison does

not argue that the timing of his on-scene search, preceding the more formal trappings




permitted incident to that arrest. Focusing on probable cause to search not only
identifies the wrong object of the probable cause inquiry, it also suffers from a more
fundamental problem: neither probable cause to search, nor probable cause to arrest,
by itself justifies a search. Probable cause to search is the predicate for, not an
exception to, obtaining a search warrant. And probable cause to arrest, absent an
actual arrest, is likewise insufficient justification for a search. Knowles v. Iowa, 525
U.S. 113, 115-16 (1998) (rejecting view that “probable cause to make a custodial
arrest” justifies an incident search absent a custodial arrest “in fact”). We see no
need to remand for the trial court to focus its findings on the pertinent legal question
whether there was probable cause to arrest because we interpret it as having engaged
in this inquiry, despite its imprecise phrasing of the pertinent question. And, as
discussed below, there is no daylight between the two inquiries: there was probable
cause to both search and arrest for the same reasons discussed below.
                                          10

of his arrest, brings it outside the bounds of the search incident to arrest exception.

See generally Rawlings v. Kentucky, 448 U.S. 98, 100 (1980) (“Where the formal

arrest follow[s] quickly on the heels of the challenged search of [a suspect’s] person,

we do not believe it particularly important that the search preceded the arrest rather

than vice versa.”). The government’s argument that the on-scene search was

incident to Mr. Ellison’s subsequent formal arrest despite their inverse sequencing

stands unrefuted, and thus conceded. The only remaining question is thus whether

there was probable cause to arrest, because aside from an arrest supported by

probable cause, “a search incident to the arrest requires no additional justification.”

United States v. Robinson, 414 U.S. 218, 235 (1973).



      When reviewing the trial court’s determinations, we view “the facts and all

reasonable inferences therefrom in the light most favorable to the government as the

prevailing party, and we review the Superior Court judge’s findings of fact only for

clear error.” Logan v. United States, 147 A.3d 292, 297 (D.C. 2016) (quoting Towles

v. United States, 115 A.3d 1222, 1228 (D.C. 2015)). We assess the trial court’s legal

conclusions under the Fourth Amendment de novo. Jackson v. United States, 157

A.3d 1259, 1264 (D.C. 2017). Probable cause exists where a reasonable police

officer “considering the total circumstances confronting him and drawing from his

experience would be warranted in the belief that an offense has been or is being
                                          11

committed.” Peterkin v. United States, 281 A.2d 567, 568 (D.C. 1971) (quoting

Lucas v. United States, 256 A.2d 574, 575 (D.C. 1969) (internal quotation marks

omitted).    This inquiry “must be guided by practical rather than technical

considerations keeping in mind the necessities of the moment and the reasonableness

of the officers’ actions.” Id.



      We agree with the trial court, aside from its framing of the issue, supra note

3, that there was probable cause to arrest Mr. Ellison once a small bag of crack was

recovered from the buyer. By that point, officers had not only seen Mr. Ellison

engage in a hand-to-hand transaction—exchanging a small item from his front

waistband for cash—but they had also recovered a small bag of crack from the

person he had just transacted with. Mr. Ellison counters that this case is “directly on

par” with Shelton v. United States, 929 A.2d 420 (D.C. 2007), in which we held that

an observed hand-to-hand transaction, without “additional contextual factors,” did

not supply probable cause, id. at 425. We would agree with Mr. Ellison if the initial

description of the hand-to-hand transaction were all the information the officers had.

But there was considerably more.



      Unlike in Shelton, here we have the discovery of a small bag of crack on the

buyer, which is a significant additional factor, more incriminating than other factors
                                         12

that we have held provide probable cause when coupled with hand-to-hand

transactions. See, e.g., Jefferson v. United States, 906 A.2d 885, 886–90 (D.C. 2006)

(finding probable cause where defendant engaged in one hand-to-hand, reached into

a vehicle to perhaps “re-supply[] himself,” and then engaged in another hand-to-

hand); Coles v. United States, 682 A.2d 167, 168 (D.C. 1996) (finding probable

cause because experienced officer observed defendant engage in a hand-to-hand

after retrieving a ziplock bag from an apparent stash in a nearby tree-box). One

individual’s conduct in an observed hand-to-hand transaction can contribute to

probable cause to arrest the other. See Young v. United States, 56 A.3d 1184, 1192–

93 (D.C. 2012) (finding probable cause to search and arrest defendant where other

individual in observed hand-to-hand discarded small item upon seeing police). The

recovery of crack from the buyer when coupled with the hand-to-hand transaction

supplied probable cause to arrest Mr. Ellison, the observed seller.



      Mr. Ellison further contends there was little evidence and no trial court finding

that Officer Rubin himself, who effectuated the on-scene search and arrest, knew

officers had recovered crack from the buyer before searching Mr. Ellison. The

government concedes the factual point, but counters that the so-called “collective

knowledge” doctrine—sometimes referred to as the “fellow officer” rule, see

generally Whiteley v. Warden, 401 U.S. 560, 568 (1971)—renders it irrelevant. In
                                         13

its view, the “collective knowledge of investigating police officers [is] imputable to

other officers involved in [the] investigation.” See Smith v. United States, 358 F.2d

833, 835 (D.C. Cir. 1966) (“[P]robable cause is to be evaluated . . . on the basis of

the collective information of the police” instead of just the arresting officer’s

knowledge.); Parsons v. United States, 15 A.3d 276, 279 (D.C. 2011) (explaining

the collective knowledge doctrine is “firmly established” to allow information

collectively known amongst officers to provide probable cause); Prince v. United

States, 825 A.2d 928, 932–33 (D.C. 2003) (concluding there was sufficient probable

cause even though the arresting officer’s knowledge taken alone would not suffice).

The government paints with too broad a brush. It is not the case, as the government

suggests, that any officer’s knowledge is imputable to all others investigating the

same crime, without limitation. 4 Nonetheless, we agree on these facts that the




      4
          The collective knowledge doctrine is more nuanced than that, and we have
described it in varying ways that are not so easy to reconcile. Compare Haywood v.
United States, 584 A.2d 552, 557 (D.C. 1990) (“In cases such as this where probable
cause for arrest is predicated in part on the personal observations of the arresting
officer, the court may not rely on facts which were available to other officers at the
scene unless that information was communicated to the arresting officer.”), with
Tetaz v. District of Columbia, 976 A.2d 907, 914 n.7 (D.C. 2009) (“It does not matter
that the particular officers on duty at the Russell Building may not have known of
the activity inside the Hart Building. In a case concerning ‘a fast-moving sequence
of events involving a number of law enforcement officers at several different
locations,’ this court applies the doctrine of collective knowledge in deciding
whether police action was justified.”) (citation omitted). We need not decide in this
case the precise scope of the doctrine nor do we attempt to reconcile any tension
                                         14

collective knowledge doctrine applies to factor the crack recovery into the probable

cause calculus. Here is why.



      It is undisputed that the arresting officer, Officer Rubin, heard Officer

Hinton’s initial description of the hand-to-hand transaction and description of the

seller. And Mr. Ellison does not contest, as the record indicates, that Officer Stout

subsequently directed Officer Rubin to stop Mr. Ellison—“stop the buyer,” “go

toward the seller, go for it”—prompting Officer Rubin to do just that. While those

transmissions came before Officer Stout recovered crack from the buyer, we have

squarely held that such after-acquired facts may be imputed to the officer who acted

on the earlier command under the collective knowledge calculus. In re M.E.B., 638

A.2d at 1132–33 (collective knowledge doctrine accounts for directing officer’s

knowledge, even that knowledge obtained after directive issued). And because

Officer Stout himself recovered crack from the buyer, there is no question that he

was aware of the crack recovery before the on-scene search and arrest of Mr. Ellison.

That information thus factors into the probable cause to arrest calculus, regardless

of whether Officer Rubin himself was aware of the recovery.




between the statements above because, as discussed below, we find In re M.E.B.,
638 A.2d 1123, 1132–33 (D.C. 1993), to be controlling here.
                                          15

      We do not address the force of the collective knowledge doctrine where an

officer is not merely effectuating other officers’ directives but exceeds the bounds

of (or even contravenes) those directives. Officer Stout’s directive was to “stop”

Mr. Ellison—to “go for it”—and Officer Hinton immediately rejoined, “make sure

they get a recovery before y’all pop that seller.” Mr. Ellison might have argued, but

does not, that Officer Rubin could not rely on Officer Stout’s directive (and all that

Officer Stout knew, both before and after issuing it) to justify an intrusion that was

not only greater than the one directed, but in contravention of Officer Hinton’s

contemporaneous direction not to arrest (or “pop”) Mr. Ellison unless and until drugs

were recovered from the buyer. See Bryant v. United States, 599 A.2d 1107, 1112

n.9 (D.C. 1991) (“That the arrest team was entitled to rely on the information

transmitted is beyond question. But the scope of justifiable reliance is limited by the

objective information imparted.”) (internal citations omitted); United States v.

Hensley, 469 U.S. 221, 232–33 (1985) (finding scope of inquiry conducted in

reliance on “wanted flyer” limited by issuing department’s knowledge and what is

defensible based on “objective reading” of the flyer). The argument is not raised, so

we bracket it only to say we do not decide it.
                                           16

                               B. Prolonged Detention



      Mr. Ellison also argues that his pre-arrest detention was longer than permitted

under Terry’s rationale permitting brief investigatory stops. 5 Mr. Ellison complains

that he was detained under Terry for more than ten minutes, without adequate

justification. But for reasons set forth above, the duration of his Terry detention is

not the ten-plus minutes between his initial seizure and formal arrest, but just the

three minutes that elapsed between his seizure and the accrual of probable cause to

arrest. At that point in time, the officers had adequate justification for the more

prolonged detention attendant to an arrest. And as explained below, that three-

minute-long, pre-probable-cause detention was reasonable under the circumstances

and justified by Terry’s rationale.



      In evaluating the legality of a Terry stop, we look to “whether the officer's

action was justified at its inception, and whether it was reasonably related in scope

to the circumstances which justified the interference in the first place.” Terry, 392




      5
          The government argues that Mr. Ellison forfeited this argument because he
did not challenge the length of his pre-arrest detention in the trial court, and urges us
to apply plain error review. Mr. Ellison counters that he did adequately preserve the
issue. We do not address the preservation argument because we find that the claim
fails on its merits.
                                          17

U.S. at 19–20. In general, Terry stops are “designed to last only until a preliminary

investigation either generates probable cause or results in the release of the suspect.”

In re A.J., 63 A.3d 562, 567 (D.C. 2013) (quoting In re M.E.B., 638 A.2d at 1126);

see also Adams v. Williams, 407 U.S. 143, 146 (1972) (“A brief stop of a suspicious

individual, in order to determine his identity or to maintain the status quo

momentarily while obtaining more information, may be most reasonable in light of

the facts known to the officer at the time.”). In reviewing the scope of the stop, we

review whether the officers “acted less than diligently, or [whether] they

unnecessarily prolonged [the suspect’s] detention.” United States v. Sharpe, 470

U.S. 675, 685 (1985) (emphasis omitted). Brevity is one factor to consider. Id.

(citing United States v. Place, 462 U.S. 696, 709 (1983)). Like the Supreme Court

in Place, though, this court has declined to adopt a bright-line rule that a certain

length of time de facto transforms a detention into an arrest. In re D.M., 94 A.3d

760, 765–66 (D.C. 2014) (citing Place, 462 U.S. at 709). Instead, we consider other

factors like “the law enforcement purposes to be served by the stop as well as the

time reasonably needed to effectuate those purposes” and “whether the police

diligently pursued a means of investigation that was likely to confirm or dispel their

suspicions quickly, during which time it was necessary to detain the defendant.”

Sharpe, 470 U.S. at 685; see also In re D.M., 94 A.3d at 765 (“Police conduct

exceeds the scope permissible under Terry when ‘the police seek to verify their
                                         18

suspicions by means that approach the conditions of arrest.’”) (quoting Florida v.

Royer, 460 U.S. 491, 499 (1983)).



      Mr. Ellison does not contend that his stop was unjustified at its inception under

Terry; he concedes that the initial detention was justified. He instead takes issue

only with the duration (or scope) of the Terry stop. The three-minute duration of the

Terry stop fits within the time period this court has allowed for investigative stops,

on similar facts. See Speight v. United States, 671 A.2d 442, 449 (D.C. 1996)

(upholding additional detention of appellant for a few minutes so police could search

his car even though frisk revealed no weapons or contraband); Turner v. United

States, 623 A.2d 1170, 1173–74 (D.C. 1993) (upholding detention of appellant for a

few minutes to investigate criminal involvement even after police learned they

stopped the wrong suspect). There was good reason for the three-minute Terry

detention: it made sense for officers to further investigate whether the purported

buyer had indeed procured narcotics, and once they determined he had, officers had

probable cause for the more protracted stop attendant to Mr. Ellison’s arrest.
                                 19




                                III.



The judgment of the Superior Court is affirmed.



                                                  So ordered.